RESOLUCIÓN
Se enmienda el segundo párrafo de la Regla 28 del Re-glamento Notarial, 4 L.RR.A. Ap. XXIV, que aprobamos mediante Resolución de 14 de julio de 1995 —Aprob. y Vi-gencia R. Not. PR., 138 D.RR. 977 (1995)— para que dis-ponga en su totalidad lo siguiente:
El Notario, a su discreción, podrá relacionar en la escritura el documento que le ha sido mostrado y que acredita la capacidad representativa de un compareciente, salvo que deberá relacio-nar tal referencia en la escritura cuando fuere solicitada por alguno de los comparecientes.
Esta resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica el Señor Secretario del Tribunal Supremo.
(.Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo